DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                      
                                        Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 1/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   
                                                    Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 recites “the soil”, in line 4, it is suggested to change to --“a soil”--.
Claim 18 recites “a building”, in line 6, it is suggested to change to --“the building”--.

                                     Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                                                                                                      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 4,449,572) in view of Singleton, Jr. et al. (US 4,448,238).
In regards to claim 1, Lambert discloses a system (heating or cooling system 10; Fig. 1) for conditioning air of a building (building where heat exchanger housing 16 is located), the system (10) comprising a conduit (conduit 22) buried in a soil (underground conduit) proximate the building at a given depth (a depth of 3-10 feet; col.2, lines 63-64) such that a temperature of the soil (a temperature of 55-60 F; col.2, lines 62-63) at the given depth is different than an air temperature of an environment of the building, the system (10) further comprising a forced air system (20) in fluid communication with the conduit (22), the forced air system (20) operable to draw air from the soil and along the conduit (fan 20 force air through conduit 22 where it will undergo heat exchange with the ground), the system defining a fluid flow path (air path inside conduit 22) extending toward the forced air system (20).  
Lambert does not explicitly teach wherein the conduit having a breathable wall in fluid communication with the soil.
        Singleton teaches a system for heating and cooling a house with a geothermal heat capacity to heat or cool (refer to Fig. 1), wherein the conduit (ducts 61 and 81) having a breathable wall (porous wicks 58 and 59) in fluid communication with the soil (packed sand 72).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the system of Lambert such that the conduit having a breathable wall in fluid communication with the soil as taught (col.9, lines 32-40 of Singleton).
In regards to claim 2, Lambert as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lambert teaches wherein the forced air system (20) has an outlet (outlet 33) configured to be in fluid communication with an interior of the building (refer to col.3, lines 38-40).  
In regards to claim 3, Lambert as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lambert teaches wherein the forced air system (20) has an outlet (33) fluidly connected to the environment of the building along the fluid flow path (path inside conduit 32), the system further comprising a heat pump (12) including a heat exchanger (an expansion coil) having a first conduit (an auxiliary conduit; col.4, lines 8-9) in fluid communication with the fluid flow path (path inside conduit 32) and a second conduit (18) for circulating a heat transfer fluid (compressible heat exchange liquid), the first conduit in heat exchange relationship with the second conduit (as can be seen in Fig. 1).  
In regards to claim 4, Lambert as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Singleton teaches wherein the breathable wall (58/59) fluidly connects the conduit (ducts 61/81) to the soil via a plurality of apertures (porous holes) extending from an inner surface of the breathable wall (58/59) to an outer surface thereof.  
In regards to claim 6, Lambert as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein a cross-section of the conduit taken across a longitudinal axis thereof has an area of about 340 square inches.  
         Lambert does however teach in col.2, lines 36-50 and Fig. 2 that vertical cross-sectional view illustrating details of construction of the underground conduit through which air passes. In particular, the cross-over conduit projects into conduit stretch providing a restrictor in this conduit which serves to increase the velocity of air in the vicinity of the cross-over conduit. Therefore, a cross-section of the conduit is a recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of providing a restrictor in this conduit which serves to increase the velocity of air in the vicinity of the cross-over conduit (refer to col.2, lines 36-50). 
          Therefore, since the general conditions of the claim, i.e. cross-section of the conduit relative to providing a restrictor in the conduit which serves to increase the velocity of air in the vicinity of the cross-over conduit and design factors involved, were disclosed in the prior art by Lambert, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lambert, by setting a cross-section of the conduit taken across a longitudinal axis to have an area of about 340 square inches.
In regards to claim 7, Lambert as modified meets the claim limitations as disclosed above in the rejection of claim 6, but fails to explicitly teach wherein a length of the conduit is about 40 feet. 
         Lambert does however teach in col.1, lines 13-20 that an improved subterranean heating and cooling system which has highly improved operating characteristics as a result of a unique recycling feature. This feature allows the length of the conduit to be substantially shortened while increasing the effective length of the path of travel of the air in heat exchange relationship with the ground. Therefore, a length of the conduit is a recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of the length of the conduit to be substantially shortened while increasing the effective length of the path of travel of the air in heat exchange relationship with the ground (refer to col.1, lines 13-20). 
        Therefore, since the general conditions of the claim, i.e. the length of the conduit relative to increase the effective length of the path of travel of the air in heat exchange relationship with the ground and design factors involved, were disclosed in the prior art by Lambert, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Lambert, by setting the length of the conduit is about 40 feet.
In regards to claim 8, Lambert as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Singleton teaches wherein the conduit (ducts 61, 81) has an open cross-section, the breathable wall (58/59) being a porous medium (porous wicks) disposed adjacent (near) an open-side of the open cross section (refer to col.9, lines 28-40 of Singleton).  
In regards to claim 9, Lambert as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Singleton teaches wherein the porous medium (58/59) is a geotextile fabric (synthetic fiber rope as nylon; col.9, lines 20-21 of Singleton).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 4,449,572) in view of Singleton, Jr. et al. (US 4,448,238), further in view of Higaki (US 4,842,048).
In regards to claim 5, Lambert as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach further comprising a plate buried in the soil and axially offset from the conduit along a vertical axis perpendicular to a surface of the soil. 
Higaki teaches a system for cooling and warming the rooms of a building (Figs. 1 and 8) further comprising a plate (13) buried in the soil and axially offset from the conduit (pipe 11) along a vertical axis perpendicular to a surface (2) of the soil (as can be seen in Figs. 1 and 8). 
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the system of Lambert such that to further comprising a plate buried in the soil and axially offset from the conduit along a vertical axis perpendicular to a surface of the soil Higaki in order to protecting the pipe from soil pressure (refer to col.3, lines 25-27 of Higaki). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 4,449,572) in view of Singleton, Jr. et al. (US 4,448,238), further in view of Rogers et al. (US 4,234,037).
In regards to claim 10, Lambert as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach including a network of conduits and the forced air system includes fans, each conduit of the network of conduits in fluid communication with a respective one of the fans of the forced air system.  
          Rogers discloses a heating and cooling system that utilizes the earth as a medium of heat exchange (10; Fig. 1) wherein including a network of conduits (a series of conduits 18, 20, 22 and 24) and the forced air system includes fans (fan unit 34), each conduit of the network of conduits (conduits 18, 20, 22 and 24) in fluid communication with a respective one of the fans of the forced air system.  
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the system of Lambert such that to further including a perforated conduit in the building proximate a roof of the building, the perforated conduit in fluid communication with the forced air system and with an interior of the building via apertures extending through a peripheral wall of the perforated conduit as taught by Rogers in order to circulate air through the structure and through the ducts to effectuate either a cooling or heating of structure, depending on the ambient temperature conditions (refer to col.4, lines 5-8 of Rogers). 
         In regards to the limitations that the forced air system to includes fans, one of ordinary skill in the art would also have recognized the addition of more units of a type .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 4,449,572) in view of Singleton, Jr. et al. (US 4,448,238), further in view of Esposito (US 4,262,656).
In regards to claim 11, Lambert as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach further comprising a perforated conduit in the building proximate a roof of the building, the perforated conduit in fluid communication with the forced air system and with an interior of the building via apertures extending through a peripheral wall of the perforated conduit. 
         Esposito teaches a heating installation for a greenhouse (Fig. 1) further comprising a perforated conduit (overhead air duct 41 and air distribution pipes 20 and 21) in the building proximate (near) a roof of the building, the perforated conduit in fluid communication with the forced air system (31) and with an interior of the building via apertures extending through a peripheral wall of the perforated conduit (as can be seen in Figs. 1-3). 
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the system of Lambert such that to (col.3, lines 33-36 of Esposito). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 4,449,572) in view of Singleton, Jr. et al. (US 4,448,238) and Esposito (US 4,262,656), further in view of David et al. (FR 3041085, see attached translation).
In regards to claim 12, Lambert as modified meets the claim limitations as disclosed above in the rejection of claim 11, but fails to explicitly teach further comprising: a distribution conduit in the building proximate a floor of the building, the distribution conduit having a breathable wall in fluid communication with the interior of the building; and a first valve fluidly connected with the forced air system, the perforated conduit, and the distribution conduit, the first valve selectively fluidly connecting the forced air system with the perforated conduit or the distribution conduit.  
         David teaches an air grounds exchanger (refer to Figs. 1 and 4) wherein further comprising: a distribution conduit (a distribution duct 3) in the building (10) proximate (near) a floor (S) of the building (10), the distribution conduit (3) having a breathable wall (as Lambert modified by Singleton; breathable wall corresponding to porous wicks 58 and 59 of Singleton) in fluid communication with the interior of the building (10); and a first valve (V1) fluidly connected with the forced air system (corresponding to air Intake element 2), the perforated conduit (Corresponding to 4a), and the distribution conduit (4), the first valve (V1) selectively fluidly connecting (via air ground exchanger duct C1) the forced air system (2) with the perforated conduit (4a) or the distribution conduit (4). 
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the system of Lambert such that to further comprising: a distribution conduit in the building proximate a floor of the building, the distribution conduit having a breathable wall in fluid communication with the interior of the building; and a first valve fluidly connected with the forced air system, the perforated conduit, and the distribution conduit, the first valve selectively fluidly connecting the forced air system with the perforated conduit or the distribution conduit as taught by David in order to receive the external air to be distributed (page 7, line 262 of David). 
 In regards to claim 13, Lambert as modified meets the claim limitations as disclosed above in the rejection of claim 12, but fails to explicitly teach further comprising: a second conduit buried in the soil at a depth superior to the given depth, the second conduit having a breathable wall fluidly connected with the soil; and a second valve fluidly connected with the forced air system, the conduit and the second conduit, the second valve selectively fluidly connecting the forced air system with the conduit or the second conduit, the forced air system located between the two valves. 
         David teaches wherein further comprising: a second conduit (corresponding to air ground exchanger duct C2) buried in the soil (corresponding to climatic well 1) (corresponding to P2) to the given depth (corresponding to P1), the second conduit (C2) having a breathable wall fluidly connected with the soil; and a second valve (V2) fluidly connected with the forced air system (2), the conduit and the second conduit (C2), the second valve (V2) selectively fluidly connecting the forced air system (2) with the conduit or the second conduit (C2), the forced air system located between the two valves (as can be seen in Figs. 1 and 4).  
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the system of Lambert such that to further comprising: a second conduit buried in the soil at a depth superior to the given depth, the second conduit having a breathable wall fluidly connected with the soil; and a second valve fluidly connected with the forced air system, the conduit and the second conduit, the second valve selectively fluidly connecting the forced air system with the conduit or the second conduit, the forced air system located between the two valves as taught by David in order to receive the external air to be distributed (page 7, line 262 of David). 

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zier (US 2,355,495) in view of Singleton, Jr. et al. (US 4,448,238).
In regards to claim 14, Zier discloses a method for operating a system (heating and air conditioning system; Fig. 1), the method comprising: drawing air (via air well 34) contained within a soil (corresponding to earth) at a given depth (a depth of eighteen feet; page 2, col. 1, line 15) such that a temperature (earth temperature about 55 °F; page 2, col. 1, lines 56-58) of the soil at the given depth is different than an air (a residential building; page 1, col. 2, line 7). Zier does not explicitly teach the method step of changing an air temperature of an interior of the building by exchanging heat between air of the interior of the building and air drawn from the soil. 
Singleton teaches a method and system for heating and cooling a house with a geothermal heat capacity to heat or cool (refer to Fig. 1), teach the method step of changing an air temperature of an interior (room space 38) of the building (house 20) by exchanging heat between air of the interior (38) of the building and air drawn from the soil (corresponding to geothermal heat exchange assembly 50), (col.10, lines 45-54).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the method of Lambert such that the conduit having a breathable wall in fluid communication with the soil as taught by Singleton in order to provide a thorough adequate efficient transfer of the heat from the ground heat source to the heat transfer surfaces (col.11, lines 21-27 of Singleton).
In regards to claim 15, Zier as modified meets the claim limitations as disclosed above in the rejection of claim 14. Further, Zier teaches further comprising drawing air (via return ducts 31 and 32) from the environment of the building in the soil at the given depth (depth of eighteen feet).  
In regards to claim 16, Zier as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Zier teaches further comprising mixing air (at air well 34; Fig. 1) drawn from the environment (via return ducts 31 and 32) with air drawn (via air well) from the soil.  
In regards to claim 17, Zier as modified meets the claim limitations as disclosed above in the rejection of claim 14. Further, Zier teaches wherein, if the temperature of the soil is inferior to the air temperature of the environment, changing the air temperature (by controlling register 30, and registers at outlets 25a, 26a) of the interior of the building comprises: injecting the air drawn (via air well 34) from the soil (earth) in the interior of the building, or if the temperature of the soil is superior to the air temperature of the environment, changing the air temperature (by controlling register 30, and registers at outlets 25a, 26a and using a thermostatic device 36) of the interior of the building comprises: heating a heat transfer fluid (fluid circulated in furnace 16) by cooling the air drawn from the soil (Fig. 1); and after heating the heat transfer fluid, cooling the heat transfer fluid by heating the air of the interior of the building (page 2, col.1, line 40-43). 
In regards to claim 18, Zier discloses a method of operating a system (heating or cooling system 10; Fig. 1), the method comprising: drawing air (via return ducts 31 and 32) located in a building (a residential building; page 1, col. 2, line 7) proximate (near) a roof (attic 11) thereof; and storing roof air (air from attic), drawn from the building, in the soil (corresponding to earth) at a given depth (a depth of eighteen feet; page 2, col. 1, line 15) such that a temperature (earth temperature about 55 °F; page 2, col. 1, lines 56-58) of the soil (earth) at the given depth is different than an air temperature of an environment of a building, and drawing air (via air well 34) from the soil (earth); and injecting the air (via a suction pipe 35a) from the soil (earth) in the building for heating (heating or cooling) the building. Zier does not explicitly teach the 
       Singleton further teaches wherein drawing air located in a building (room space 38) proximate (near) a roof (25) being in day time of the building (house 20) by exchanging heat between air of the interior (38) of the building and during night time, air drawn from the soil (corresponding to geothermal heat exchange assembly 50), (col.10, lines 45-54).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the method of Lambert such that drawing air located in a building proximate a roof being in day time and the drawing air from the soil being during night time as taught by Singleton in order to provide a thorough adequate efficient transfer of the heat from the ground heat source to the heat transfer surfaces (col.11, lines 21-27 of Singleton).
In regards to claim 19, Zier as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Zier teaches wherein drawing the air (via air well 34) from the soil (earth) comprises drawing the air (via air well 34) from the soil at a depth (a depth of eighteen feet; page 2, col. 1, line 15) inferior to the given depth.  
In regards to claim 20, Zier as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Zier teaches wherein injecting the air (via air well 34) from the soil (earth) further comprises injecting the air (via air well 34) from the soil proximate (near) a floor (10) of the building (Fig. 1).  


                                                   Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        


/CASSEY D BAUER/Primary Examiner, Art Unit 3763